Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an optoelectricronic sensor device” (i.e. a device for optoelectricronic sensing) as recited on line 11 of claim 1 and as disclosed on page 2, line 8 to page 3, line 24 of the specification.
“an optoelectricronic sensor device” (i.e. a device for optoelectricronic sensing) as recited on line 2 of claim 11 and as disclosed on page 2, line 8 to page 3, line 24 of the specification.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “optoelectric sensor” (claim 1, line 11 and claim 11, line 2), “propeller structure” (claim 2, line 7), and “holes” (claim 2, line 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “wherein the rotor is configured to transfer heat over the shaft part from the second chamber to the head part arranged in the first chamber, and the heat dissipation fan of the head part is configured to dissipate the heat, transferred from the second chamber to the first chamber over the rotor” (lines 20-25) renders the claim indefinite.  Since the claim set forth that “the second chamber is thermodynamically closed” (claim 1, lines 4-5) it is unclear how heat is capable of being transferred from the second chamber when the second chamber is thermodynamically closed.
Further regarding claim 1, the recitation “an optoelectronic sensor device” (line 11) renders the claim indefinite.  It is unclear if the “optoelectronic sensor device” (line 11) refers to the previously recited “optoelectronic sensor” (line 1) or another optoelectronic sensor
Further regarding claim 1, the recitation “to an environment by an external air flow entering the first chamber and/or by generating a forced convection heat transfer due to rotation of the rotor” (lines 25-27) renders the claim indefinite.  The recitation is written in the form of an incomplete sentence fragment, where it is unclear what previously recited claim element is associated with “an environment by an external air flow”.
Regarding claim 2, the term “disc-like” (line 2, see also lines 5, 8, and 9) is a relative term which renders the claim indefinite. The term “disc-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 3, the recitation “at least one thermodynamically closed heat pipe” (lines 1-2) renders the claim indefinite.  Since the claims set forth that “wherein the rotor is configured to transfer heat over the shaft part from the second chamber to the head part arranged in the first chamber, and the heat dissipation fan of the head part is configured to dissipate the heat, transferred from the second chamber to the first chamber over the rotor” (claim 1, lines 20-25) it is unclear how heat is capable of being transferred by the at least one heat pipe when the at least one heat pipe is thermodynamically closed.
Further regarding claim 3, the recitation “the heat pipe” (lines 1-2, see also lines 2-3) renders the claim indefinite.  Since the claims previously set forth “at least one heat pipe” (claim 3, lines 1-2) it is unclear how many heat pipes are required by the claims.
Further regarding claim 5, the recitation “the heat pipe” (line 1) renders the claim indefinite.  Since the claims previously set forth “at least one heat pipe” (claim 3, lines 1-2) it is unclear how many heat pipes are required by the claims.
Regarding claim 6, the recitation “a thermodynamically closed system” (lines 6-7) renders the claim indefinite.  Since the claims set forth that “wherein the rotor is configured to transfer heat over the shaft part from the second chamber to the head part arranged in the first chamber, and the heat dissipation fan of the head part is configured to dissipate the heat, transferred from the second chamber to the first chamber over the rotor” (claim 1, lines 20-25) it is unclear how heat is capable of being transferred by the at least two heat pipes when the at least two heat pipes are thermodynamically closed.
Further regarding claim 6, the recitation “at least two heat pipes” (lines 3-4, see also lines 5-6) renders the claim indefinite.  Since the claims previously set forth “at least one heat pipe” (claim 3, lines 1-2) it is unclear how many heat pipes are required by the claims.
Regarding claim 7, the recitation “at least two closed heat pipes” (line 2, see also lines 3, and 5-6) renders the claim indefinite.  Since the claims previously set forth “at least one heat pipe” (claim 3, lines 1-2) it is unclear how many heat pipes are required by the claims.
Regarding claim 8, the recitation “which is configures to transmit a rotational movement to the rotor” (lines 1-2) renders the claim indefinite.  The recitation is written in the form of an incomplete sentence fragment, where it is unclear what previously recited claim element is “configured to transmit a rotational movement to the rotor”.
Regarding claim 11, the recitation “an optoelectronic sensor” (line 3) renders the claim indefinite.  It is unclear if the “optoelectronic sensor” (line 3) refers to the previously recited “optoelectronic sensor device” (line 2) or another optoelectronic sensor.
Further regarding claim 11, the recitation “the optoelectronic sensor device” (line 12) renders the claim indefinite.  It is unclear if the “the optoelectronic sensor device” (line 12) refers to the previously recited “optoelectronic sensor device” (line 2) or the previously recited “optoelectronic sensor” (line 3).
Further regarding claim 11, the recitation “wherein the rotor is configured to transfer heat over the shaft part from the second chamber to the head part arranged in the first chamber, and the heat dissipation fan of the head part is configured to dissipate the heat, transferred from the second chamber to the first chamber over the rotor” (lines 22-27) renders the claim indefinite.  Since the claim set forth that “the second chamber is thermodynamically closed (claim 11, lines 4-5) it is unclear how heat is capable of being transferred from the second chamber when the second chamber is thermodynamically closed.
Further regarding claim 11, the recitation “to an environment by an external air flow entering the first chamber and/or by generating a forced convection heat transfer due to rotation of the rotor” (lines 27-29) renders the claim indefinite.  The recitation is written in the form of an incomplete sentence fragment, where it is unclear what previously recited claim element is associated with “an environment by an external air flow”.
Claims 4, 9, and 10 are rejected as depending from a rejected claim.

Allowable Subject Matter
Claims 1 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claims 1 and 11 are directed to an enclosure for an optoelectronic sensor (claim 1) and a LiDAR sensor (claim 11) each comprising at least:
An enclosure (1) for an optoelectronic sensor (Page 2, line 8 to page 3, line 24 of the specification), a first chamber (9) which is open (Figure 2), a second chamber (9) which is closed (Figures 1 and 2), and a rotor (4) which extends from the first chamber into the second chamber (Figure 2), where the rotor includes:
A shaft part (7) arranged in the second chamber coaxially to a rotational axis (19) of the rotor (Figure 2), where the shaft part includes an arrangement configured to mount an optoelectronic sensor device (Figure 2 and Page 2, line 8 to page 3, line 24 of the specification), and
A head part (11) which is arranged in the first chamber coaxially to the rotational axis (i.e. 19) of the rotor (Figure 2), where a heat dissipation fan (8) is fixedly arranged on the head part and surrounding the head part (Figure 2), the head part and the heat dissipation fan being rotatably and thermally coupled to the shaft part and rotate simultaneously with the shaft part around the rotational axis (i.e. 19) of the rotor (Figure 2),
Where the rotor is configured to transfer heat over the shaft part from the second chamber to the head part arranged in the first chamber (Figure 2: See heat pipe 6), and the heat dissipation fan of the head part is configured to dissipate the heat transferred from the second chamber to the first chamber over the rotor to an environment by an external air flow entering the first chamber and/or by generating a forced convection heat transfer due to rotation of the rotor (Figure 2: See Dotted arrows indicating heat transfer).

The closest prior art (Thangamani US 2007/0098143) discloses an enclosure for a device, comprising:
A first chamber (Figures 1 and 4: Defined by region containing element 3, adjacent heat sink 80), a second chamber (Figures 1 and 4: Defined by a region containing element 10) arranged adjacent to the first chamber (Figures 1 and 4), and a rotor (Defined by at least 2, 10, 20, 42, 44, 50) which extends from the first chamber into the second chamber (Figures 1 and 4), where the rotor includes:
A shaft part (20) arranged in the second chamber coaxially to a rotational axis of the rotor (Figures 1 and 4), where the shaft part includes an arrangement configured to mount the device (i.e. 10) (Paragraph 16: An x-ray anode), and
A head part (Figures 1 and 4: Defined by distal ends of heat pipes 40, 60, 70 adjacent/attached to the heat sink 80) which is arranged in the first chamber coaxially to the rotational axis of the rotor (Figures 1 and 4), where the rotor is configured to transfer heat over the shaft part from the second chamber to the head part arranged in the first chamber (Figures 1 and 4, see also Paragraphs 21 and 28).
However, Thangamani does not teach or disclose an enclosure for an optoelectronic sensor (e.g. a LiDAR sensor, or other light detecting sensor) such that “a shaft part includes an arrangement configured to mount the optoelectronic sensor” as recited in claims 1 and 11.  Instead, Thangamani discloses an enclosure for an x-ray anode (i.e. an x-ray source) mounted to a shaft.
Further, Thangamani does not teach or disclose “a heat dissipation fan [that] is fixedly arranged on the head part and surrounding the head part” such that “the heat dissipation fan of the head part is configured to dissipate the heat transferred from the second chamber to the first chamber over the rotor to an environment by an external air flow entering the first chamber and/or by generating a forced convection heat transfer due to rotation of the rotor” as recited in claims 1 and 11.

The art of record (Inaba et al. US 4,133,230) also discloses a heat transfer device (Figure 2), comprising:
A first chamber (37a), a second chamber (Defined by casing enclosing at least 22) arranged adjacent to the first chamber (Figure 2), and a rotor (Defined by at least 13, 14, 17, 22, 33, 34) which extends from the first chamber into the second chamber (Figure 2), where the rotor includes:
A shaft part (33) arranged in the second chamber coaxially to a rotational axis of the rotor (Figure 2), where the shaft part includes an arrangement configured to mount a device (16), and
A head part (Defined by region in which 38 are attached to 34) which is arranged in the first chamber coaxially to the rotational axis of the rotor (Figure 2), where a heat dissipation fan (i.e. 38) is fixedly arranged on the head part and surrounding the head part (Figure 2), the head part and the heat dissipation fan being rotatably and thermally coupled to the shaft part and rotate simultaneously with the shaft part around the rotational axis of the rotor (Figure 2),
Where the rotor is configured to transfer heat over the shaft part from the second chamber to the head part arranged in the first chamber (Figure 2 and Col. 2, line 54 to Col. 3, line 16), and the heat dissipation fan of the head part is configured to dissipate the heat transferred from the second chamber to the first chamber over the rotor to an environment by an external air flow entering the first chamber and/or by generating a forced convection heat transfer due to rotation of the rotor (Figure 2 and Col. 2, line 54 to Col. 3, line 16).
However, Inaba et al. does not teach or disclose an enclosure for an optoelectronic sensor such that “a shaft part includes an arrangement configured to mount the optoelectronic sensor” as recited in claims 1 and 11.  Instead, Inaba et al. is directed to discloses cooling armature windings of a machine tool motor.


The art of record (Pravada US 6,814,134) also discloses an enclosure for an electronic device, comprising:
A first chamber (12) which is open, a second chamber (22) arranged adjacent to the first chamber, where the second chamber is closed, and a rotor (Defined by at least 24, 28, 34, 50, 54) which extends from the first chamber into the second chamber (Figure 1), where the rotor includes:
A shaft part (24) arranged in the second chamber coaxially to a rotational axis of the rotor (Figure 1),
A head part (defined by portions of 42 in the first chamber 12) which is arranged in the first chamber coaxially to the rotational axis of the rotor (Figure 1), where a heat dissipation fan (defined by elements 48) is fixedly arranged on the head part and surrounding the head part (Figures 1-2), the head part and the heat dissipation fan being rotatably and thermally coupled to the shaft part and rotate simultaneously with the shaft part around the rotational axis of the rotor (Figures 1-2 and Col. 2, line 34 to Col. 3, line 24),
Where the rotor is configured to transfer heat over the shaft part from the second chamber to the head part arranged in the first chamber (Figures 1-2 and Col. 2, line 34 to Col. 3, line 24), and the heat dissipation fan of the head part is configured to dissipate the heat transferred from the second chamber to the first chamber over the rotor to an environment by an external air flow entering the first chamber and/or by generating a forced convection heat transfer due to rotation of the rotor (Figures 1-2 and Col. 2, line 34 to Col. 3, line 24).
However, Pravada does not teach or disclose an enclosure for an optoelectronic sensor such that “a shaft part includes an arrangement configured to mount the optoelectronic sensor” as recited in claims 1 and 11.  Instead, Pravada is directed to a heat exchanger configured to exchange heat between air within an electronics enclosure and ambient air outside of the electronics enclosure.

While the art of record discloses various configurations of rotating heat pipes and heat pipe arrays that are configured to dissipate heat from a heat source and while the art of record discloses various configurations in which an interior of an electronics enclosure is isolated from an external environment, there does not appear to be a teaching found in the art or record that would suggest (i) providing an enclosure for an optoelectronic sensor with a first chamber that is open and a second chamber that is sealed, (ii) providing a rotor that extends between the first and second chambers, and (iii) providing the rotor with a head part in the first chamber and a shaft part in the second chamber, where the optoelectronic sensor is mounted to the shaft part in the second chamber, where a heat dissipation fan is mounted to the head part in the first chamber, and where the rotor is configured to transfer heat from the optoelectronic sensor to the heat dissipation fan and an external environment by an external air flow entering the first chamber as recited in claims 1 and 11 without relying on impermissible hindsight or substantial redesign.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2007/0098143 discloses a heat dissipating device for a sensor.
US 4,133,230 discloses a heat dissipating device for a machine tool.
US 6,814,134 discloses a heat dissipating device for an electronics cabinet.
US 4,262,483 discloses a rotating heat pipe.
US 2006/0066156 discloses configurations of rotating heat pipes.
US 2005/0117698 discloses a heat dissipating device for a sensor.
US 6,209,631 discloses isolating an electronic device from ambient.
US 2008/0056749 discloses configurations of rotating heat pipes.
US 3,999,400 discloses configurations of rotating heat pipes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON N THOMPSON/Examiner, Art Unit 3763   
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763